Citation Nr: 0033108	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to nonservice-connected VA pension benefits.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel









INTRODUCTION

The veteran served on active duty from August 1973 to April 
1976.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
RO.  

The veteran failed to appear for a hearing at the RO 
scheduled at his request in May 2000.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, further consideration of the 
claim by the RO is required.  

The veteran contends that he is precluded from working due to 
bad health and a weakened condition caused by HIV status.  

In a July 1991 statement, the veteran reported that he had 
applied for Social Security disability benefits.  While he 
has not indicated that he is receiving such disability 
benefits, the RO should clarify this matter.  

The Court in Masors v. Derwinski, 2 Vet. App. 181 (1992) has 
held that the duty to assist a veteran under 38 U.S.C.A. 
§ 5107(a)(1994) includes an obligation to obtain the records 
of a Social Security Administration adjudication awarding 
disability benefits.  

The most recent VA examination of the veteran was in January 
1999.  The examiner noted that the veteran had been 
unemployed since 1990.  The examiner noted that the veteran 
was receiving VA treatment for his HIV status, he did comment 
meaningfully on the severity of that condition.  

Several cases have been decided by the Court that address the 
adjudication of pension cases.  In Roberts v. Derwinski, 2 
Vet. App. 387 (1992), the Court held that each disability in 
a pension case must be assigned a percentage rating, that the 
RO should discuss the diagnostic codes used in denying a 
claim, that a rating decision may not be based on an 
examination which was conducted before all relevant evidence 
was gathered, and that the effect of pain on employability 
must be addressed.  In Brown v. Derwinski, 2 Vet. App. 444 
(1992), the Court held that a pension claim must be 
considered under both the average person, 38 U.S.C.A. 
§ 1502(a) (West 1992); 38 C.F.R. 4.15 (2000), and the 
unemployability standards, 38 C.F.R. §§ 3.321, 4.17 (2000).  

In a September 2000 presentation, a representative of the 
American Legion noted that the VA Form 21-22, regarding the 
veteran's appointment of a representative, had impermissibly 
listed both the American Legion and the North Carolina 
Department of Veteran's Affairs.  The veteran's has not 
responded to a September 2000 letter from the Board 
requesting that he submit a new power of attorney form.  In 
light of the need to remand the case for other development, 
the RO should seek clarification of this matter.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since March 1999.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured 
and associate them with the claims 
folder.  All VA treatment records not 
previously obtained should be added to 
the claims folder.  

2.  The RO should undertake appropriate 
steps to obtain copies of any records 
from the Social Security Administration 
regarding a determination that concerning 
the award disability benefits to the 
veteran and all medical records used as a 
basis to award those benefits.  

3.  The RO then should take appropriate 
steps to contact the veteran in order to 
clarify whether he wishes to be 
represented in his appeal and should 
provide him with the necessary form to 
appoint a representative of his choice.  

4.  In addition, the RO should schedule 
the veteran for a VA examination in order 
to fully evaluate the current nature and 
extent of his various disabilities.  All 
indicated tests must be conducted.  The 
claims file must be made available for 
review by all examiner in connection with 
the evaluation.  The examiner should 
elicit from the veteran and record a full 
employment and medical history.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
whether the veteran is prevented from 
working at substantial gainful employment 
due to innocently acquired medical 
disability.  A complete rationale for any 
opinion expressed must be provided.  

5.  When the requested developments have 
been completed, the case should be 
reviewed by the RO.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative, if one is 
appointed, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC must 
include a recitation of the percentage 
rating for each diagnosed disability, 
should cite the appropriate diagnostic 
codes and discuss their applicability, 
and should discuss the application of the 
two standards (average person and 
unemployability under 38 U.S.C.A. 
§ 1502(a); 38 C.F.R. §§ 3.321, 4.15, and 
4.17) by which a permanent and total 
disability rating for pension purposes 
may be assigned.  Then, the veteran and 
any appointed representative should then 
be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

